Citation Nr: 1201811	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-33 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residual injury from heat exhaustion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to November 1984 and from February 2003 to October 2003, with additional inactive duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2008, a statement of the case was issued in October 2008, and a substantive appeal was received in October 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the appeal is warranted.

At the outset, the Board notes that the Veteran has submitted evidence to the RO subsequent to the issuance of the October 2008 statement of the case.  Specifically, the Veteran submitted a May 2006 private medical report from a Dr. Maximo Rodriguez that is written in Spanish but discernibly concerns the doctor's impressions of the Veteran's May 2006 symptom complaints from inactive duty service at the core of his claim on appeal.  It appears that this evidence was submitted as part of a set of documents included with the Veteran's submission of his October 2008 substantive appeal.

When evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  To the extent that any items among the newly submitted evidence in this case are relevant and non-duplicative concerning the issue on appeal, this issue must be addressed in a supplemental statement of the case.

Additionally, the Board notes that the pertinent May 2006 medical statement from Dr. Maximo Rodriguez discussed above is written in Spanish with no accompanying certified English translation.  The fact that such translation was not accomplished prior to certification of the appeal to the Board frustrates the Board's review of the claim for service connection.  Hence, on remand, the RO should take the opportunity to review the Veteran's claims file, identify all pertinent items of evidence written in Spanish -to specifically include the document identified above- and to translate those items into English to better facilitate review of the record by the Board.

Finally, the Veteran has not been afforded a VA examination to provide a diagnostic and etiological analysis addressing his claim of entitlement to service connection for residuals of injury from heat exhaustion.  The Board finds that a VA examination is warranted to address this issue, and would be helpful in facilitating fully informed appellate review of the issue.

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Board finds that the McLendon criteria appear to have been met in this case.  As explained in his representative's November 2011 brief, the Veteran contends that he was injured during a period of inactive duty for training and contends that he currently suffers from chronic residual disability from the incident.  The claims-file contains what appear to be service treatment records from such a period of inactive duty training, dated in May 2006, showing an instance of symptomatic heat exhaustion with moderate dehydration.  The RO has apparently acknowledged documentation of this in-service event in its October 2008 statement of the case.  The Veteran's filing of this claim presents the contention that he experiences continuing symptoms from a chronic injury resulting from his in-service episode of heat exhaustion, and the Veteran is competent as a lay person to testify to the existence of certain lay-perceivable symptoms that might be reasonably associated with an injury resulting from heat exhaustion or significant dehydration.  Thus, there remains a need to develop medical evidence addressing the questions raised by the Veteran's contention that the in-service incident of heat exhaustion has caused a persisting chronic disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and take appropriate action to have all of the pertinent evidence in the claims file -to particularly include the May 2006 medical report from Dr. Maximo Rodriguez- that is written in Spanish translated to English.  The translated documents should be associated with the claims file.

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed residual disability from injury incurred due to heat exhaustion.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All examination findings should be clearly reported.

The examiner should clearly identify all diagnoses of current disability associated with the Veteran's complaints of residuals of injury due to heat exhaustion or dehydration during service.  As to each such current diagnosis identified, the examiner should offer an opinion as to whether that diagnosis is at least as likely as not (a 50% or higher degree of probability) causally related to any injury incurred due to the Veteran's heat exhaustion or dehydration during service (including, in particular, the documented May 2006 episode of heat exhaustion and dehydration).  All service treatment records and evidence referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion.  Additionally, the Veteran's own reported recollections regarding pertinent in-service events concerning such injury should be specifically discussed as appropriate.

In responding to the above, the examiner should specifically discuss the service treatment records and the report from Dr. Maximo Rodriguez (as translated into English in accordance with the instruction above) showing that the Veteran had a symptomatic episode potentially involving heat exhaustion and dehydration during his inactive duty training in May 2006.

A rationale should be furnished for all opinions.

3.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

4.  Thereafter, and after completing any additional necessary development, the RO/AMC should review the claims file and determine whether the benefit sought on appeal can be granted.  The RO/AMC should then furnish the appellant and his representative an appropriate supplemental statement of the case addressing the issue (including with consideration of the evidence added to the claims file subsequent to the October 2008 statement of the case).  After he is afforded an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


